DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 06/16/2022 for response of the office action mailed on 03/17/2022.  Independent claims 1, 21 and  29-30 are amended. Claims 10 and 23 were previously cancelled. Therefore, claims 1-9, 11-22 and 24-30  are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-22, 24-25 and  27-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (2019/0254110), He hereinafter,  in view of Chang et al. (2021/0204214), Chang hereinafter.

Re. Claims 1 and 29, He teaches a method for wireless communication at a user equipment (UE) (Fig.21/Fig. 30-40 & ¶0011), and an apparatus (Fig.3) for wireless communications at a user equipment (UE) (Fig. 3), comprising: a processor (Fig.3, 340), and memory (Fig. 3, 360) coupled to the processor, the processor and memory configured to: receive a wake-up signal configuration, the wake-up signal configuration indicating at least one transmission/reception point of a plurality of transmission/reception points from which the UE is to monitor for wake-up signals (Fig. 25 & ¶0265 - where a WUS simultaneously applies to two cells (i.e., plurality of TRPs, PCell/PCC & Scell/SCC)  …. because there is PDSCH/PUSCH scheduling on the PCell and the SCell in the first DRX cycle after the WUS reception, the UE needs to wake up on both the PCell and the SCell in the first DRX cycle. ¶0294-¶0295, ¶0350 -¶0352, discussed throughout ; dual-connectivity/multi-panel UEs (i.e., plurality of TRPs) with power saving mechanism. Fig.30-40 & ¶0307 - a gNB transmits a multi-beam WUS.  A preferred serving beam index is reported on the PUCCH resource.  Then a refined beam management is completed before the start of a next DRX cycle.  Each transmission beam of a WUS can be transmitted a few times for the UE to determine an optimal reception beam. ¶0289 - Beam management is defined as a set of L1/L2 procedures for acquiring and maintaining a set of transmission/reception points (i.e., plurality of TRP(s))  and/or UE beams that can be used for DL and UL transmission/reception.  Beam management procedures include … (1) beam determination for TRP(s) or for a UE to select Tx/Rx beam(s);…. (5) beam switching where another Tx/Rx beam with better link quality can be switched to when a quality of a current beam degrades. ¶0296 - multi-beam operating scenarios, forms of WUS can be configured by RRC as multi-beam WUS, ….as indication for PDCCH monitoring in the following DRX cycle. Fig. 36 & ¶0338 - A WUS transmission on the PCell, or in general on a scheduling SCell, can be configured to wake up or activate a SCell.  In multi-beam operating scenarios, beam management procedures on the SCell can be initiated by a multi-beam WUS on the PCell (or on a scheduling cell) if the WUS indicates potential PDCCH transmissions for scheduling transmissions/receptions on the SCell in the next DRX cycle.  ); monitor for wake-up signaling from the at least one transmission/reception point based at least in part on the wake-up signal configuration, the wake-up signaling being for a discontinuous reception cycle (Fig.30-40 &¶0296 - multi-beam operating scenarios, forms of WUS can be configured by RRC as multi-beam WUS, ….as indication for PDCCH monitoring in the following DRX cycle. ¶0320 - for an application with latency tolerance, a WUS can be configured to indicate potential existence of PDCCH in the next DRX cycle and the UE wakes up to monitor PDCCH); and wake up to receive the information in the on-duration state based at least in part on receiving the at least one wake-up signal (Fig. 18/Fig.30-40 & ¶0177 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle).
Yet, He does not expressly teach  receive at least one wake-up signal prior to or at the beginning of an on- duration state in the discontinuous reception cycle based at least in part on the monitoring, the at least one wake-up signal indicating a presence of information in the on-duration state  and comprising an indication of a subset of the plurality of transmission/reception points different Page 7 of 14Application. No. 16/802,445PATENT Amendment After Final dated December 21, 2021 Reply to Office Action dated October 21, 2021 from the at least one transmission/reception point from which the UE is to monitor for the information in the on-duration state, the indication associated with at least one transmission/reception point index or at least one transmission configuration indication (TCI) state;
However, in the analogous art, Chang explicitly discloses  receive at least one wake-up signal prior to or at the beginning of an on- duration state in the discontinuous reception cycle based at least in part on the monitoring, the at least one wake-up signal indicating a presence of information in the on-duration state and comprising an indication of a subset of the plurality of transmission/reception points different Page 7 of 14Application. No. 16/802,445PATENT Amendment After Final dated December 21, 2021 Reply to Office Action dated October 21, 2021 from the at least one transmission/reception point from which the UE is to monitor for the information in the on-duration state;  (Fig.3-4/Fig.11 & ¶0013 - the communications device (e.g., Fig.1, 121/Fig.14/Fig.16) may determine, based on the at least one wake-up signal and the mapping relationship, to monitor the at least one physical downlink control channel, thereby reducing monitoring of a redundant PDCCH and reducing power consumption of the communications device. Fig.3-4/Fig.11 & ¶0014 - The mapping relationship may also indicate a correspondence between the at least one wake-up signal and at least one component carrier. Fig.3-4/Fig.11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP…., the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-4 & ¶0211 - in a WUS application manner, the WUS is sent before on-duration, and a time difference between the WUS and the on-duration is recorded as a GAP.  A network device can send a receiving position of a WUS of the network device to UE in advance, for example, send a duration GAP that is earlier than on-duration corresponding to the network device. Fig.3-4 & ¶0212 - if the network device determines that the UE has scheduling in the first DRX cycle, the network device sends, before on-duration of the DRX cycle of the UE, a WUS to the UE to indicate to wake the UE up, so that the UE normally monitors a PDCCH in the corresponding on-duration. Fig.3-4 & ¶0216 - a network device may send a WUS on an active CC to indicate to monitor a PDCCH on another CC. Fig. 5-11 & ¶0217 - a WUS is used to control UE to perform PDCCH monitoring on each CC (and a BWP) of the UE, thereby reducing unnecessary PDCCH monitoring to reduce power consumption of the UE. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part. Fig.3-11 & ¶0319 - based on the mapping relationship that is between the WUS and the active bandwidth part (BWP) or the active component carrier and that is configured by the network device for the communications device, a flexible solution in which the WUS controls a behavior of monitoring, by the communications device, the PDCCH on each active CC and each active BWP can be provided. Therefore, power consumption of the communications device is reduced by reducing unnecessary PDCCH monitoring. The above disclosures by Chang, is similar to instant application at least in ¶0072-¶0073, in reference to reducing power consumption of a user device by avoiding unnecessary PDCCH monitoring, as a network device (e.g., base station, gNB, eNodeB) indicates to the user device by using a plurality of wake-up signals, the plurality wake-up signals  includes a mapping relationship in indicating a correspondence between the plurality of wake-up signals and a plurality of component carriers (i.e., from a group of CC <carrier component> or a group of cells or a group of TRP <transmission/reception point>) as configured by the network device, the plurality wake-up signals are sent before on-duration of the DRX cycle (a time difference between the WUS and the on-duration is recorded as a GAP), so that the user device monitors PDCCH in the corresponding on-duration (as identified, based on the mapping relationship between the plurality of wake-up signals and the plurality of component carriers/TRPs), contrary to applicant’s remarks in pages 12-13 as submitted on 12/21/2021), the indication associated with at least one transmission/reception point index or at least one transmission configuration indication (TCI) state (Fig. 6-10 & ¶0005 - This application provides a method for monitoring a physical downlink control channel, a communications device, and a network device, to more flexibly and efficiently indicate, by using a wake-up signal (WUS), to monitor each active component carrier and a physical downlink control channel of an active bandwidth part (BWP) in a component carrier, thereby reducing power consumption of the communications device. Fig. 6-10 & ¶0287-¶0288 - when one active component carrier has one active bandwidth part, the second mapping relationship indicates a correspondence between the bit group and at least one component carrier. For example, a plurality of WUSs correspond to a plurality of CCs/one group of CCs. 

    PNG
    media_image2.png
    101
    678
    media_image2.png
    Greyscale

¶0292 - based on the second mapping relationship (as shown above), if the communications device generates the corresponding bit group 000 based on the detected at least one wake-up signal, the communications device monitors the active component carrier whose identifier is 1, that is, monitors a physical downlink control channel of an active bandwidth part in the component carrier group 1. The above disclosures by Chang is similar to instant application  at least in ¶0077, where it recites, “base station 105-b may transmit a WUS configuration to UE 115-d indicating at least one TRP of a plurality of TRPs from which the UE 115-d is to monitor for wake-up signals (e.g., the TRPs that may transmit wake-up signaling to the UE 115-d). The indication of the at least on TRP may be an explicit indication of the index (i.e., mapping between wake up signals with corresponding TRP (transmission and reception point/active carrier component (CC))) or indices of the at least one TRP of may be an implicit indication of the index or indices of the at least one TRP“ );

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE   (¶0003/¶0216, Chang).
Re. Claim 2,  He and Chang teach claim 1.
He further teaches wherein the at least one transmission/reception point comprises a single, anchor transmission/reception point (Fig.30-40 & ¶0307 - Beam sweeping in a WUS transmission can be used as a basis for further CSI-RS beam management.  After WUS reception, a UE can be configured to report a preferred serving beam, for example by reporting an index from a configured set of QCL configurations, to the gNB on a PUCCH resource that is indicated by the WUS or preconfigured to the UE by higher layer signaling.  Based upon the CSI report or a BSI report from the UE, the gNB can determine a beam to transmit a CSI-RS to the UE.  A CSI-RS transmission offset can be a few slots later than the WUS transmission and after the PUCCH report reception on the preferred/indicated serving beam. Similar inventive concept by the instant application at least in ¶0077 & ¶0080, in reference to index of TRP using QCL parameter. With the disclosures of beam management in ¶0289 and QCL/TCI in ¶0288/¶0307, He discloses the optimal reception beam (i.e., anchor beam) in a multi-panel/multi-beam communication system, applicable to a multi-carrier system, such 5G/LTE as shown in Fig.38-40, where, UE turns on only NR radio (anchor radio/TRP/carrier) for detecting a WUS on the NR cell as disclosed in ¶0354), and wherein monitoring further comprises monitoring for a wake-up signal from the anchor transmission/reception point. (Fig.24-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell  (anchor radio/TRP/carrier)) where the WUS is transmitted (WUS cell)).

Re. Claim 3,  He and Chang teach claim 2.
He further teaches wherein receiving the at least one wake-up signal comprises receiving a wake-up signal from the anchor transmission/reception point (Fig. 30-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell (i.e., anchor TRP/carrier of the UE to the corresponding TRP/carrier of the serving cell in a multi-panel / multi-beam transmission/reception, which, in this case,  is a NR TRP/carrier as shown in Fig. 38-40) where the WUS is transmitted (WUS cell). Also, See ¶0307), the wake-up signal indicating the presence of information in the on-duration state (Fig. 18 & ¶0277 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle. Fig. 38-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell). Also, see ON duration period on the DRX cycle,  when WUS is received in NR Cell).

Re. Claim 4,  He and Chang teach claim 3.
He further teaches wherein waking up for the UE to receive the information in the on-duration state comprises turning on panels at the UE used to receive signals from the plurality of transmission/reception points to receive the information in the on-duration state. (Fig.37-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell).  When the WUS indicates a potential upcoming PDCCH scheduling PDSCH or PUSCH on a NR cell or LTE cell associated with the WUS cell for wake up indication, the UE may wake up on the NR cell or the LTE cell (in this case, turning on radio for either NR or LTE in communicating with serving nodes corresponding to either in NR or LTE). Also, see ON duration period on the DRX cycle,  when WUS is received either for NR or LTE TRP in Fig. 38-40. ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR and LTE in communicating with serving nodes corresponding to  NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40).


Re. Claim 9,  He and Chang teach claim 1.
Yet,  He does not expressly teach wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points.
However, in the analogous art, Chang explicitly discloses  wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points. (Fig.3-11 & ¶0029 - mapping relationship includes a second mapping relationship, the second mapping relationship indicates a correspondence between a bit group corresponding to the at least one wake-up signal and the at least one bandwidth part (BWP), and the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes the following. Fig.3-11 & ¶0030 - The communications device generates the bit group corresponding to the at least one wake-up signal. Fig.3-11 & ¶0031 - The communications device determines, based on the bit group and the second mapping relationship, to monitor the at least one physical downlink control channel. Fig.3-11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP. In other words, the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE   (¶0003/¶0216, Chang).

Re. Claim 11,  He and Chang teach claim 3.
He further teaches wherein waking up for the UE to receive the information in the on-duration state comprises: turning on a panel at the UE used to receive signals from the anchor transmission/reception point in the on-duration state (Fig. 18 & ¶0277 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle. Fig. 38-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell). Also, see ON duration period on the DRX cycle,  when WUS is received in NR Cell. Also, UE turns on only NR radio (anchor radio/TRP/carrier) for detecting a WUS on the NR cell); and turning on panels at the UE used to receive signals from the subset of the plurality of transmission/reception points to receive the information in the on-duration state. (Fig. 38-39 & ¶0353 - When NR and LTE operate on different carriers, if DRX periodicity is aligned between NR and LTE, a WUS transmission on an NR cell can apply to all or a subset of configured or activated cells that are associated with the NR cell for both NR and LTE (in this case, UE to monitor WUS for both NR and LTE). ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR or LTE, in other word, UE to monitor WUS for both NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40).

Re. Claim 12,  He and Chang teach claim 3.
Yet, He does not expressly teach wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points or an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points. 
However, in the analogous art, Chang explicitly discloses wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points or an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points. (Fig.3-11 & ¶0029 - mapping relationship includes a second mapping relationship, the second mapping relationship indicates a correspondence between a bit group corresponding to the at least one wake-up signal and the at least one bandwidth part (BWP), and the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes the following. Fig.3-11 & ¶0030 - The communications device generates the bit group corresponding to the at least one wake-up signal. Fig.3-11 & ¶0031 - The communications device determines, based on the bit group and the second mapping relationship, to monitor the at least one physical downlink control channel. Fig.3-11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP. In other words, the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE   (¶0003/¶0216, Chang).

Re. Claim 13,  He and  Chang teach claim 1.
He further teaches wherein the at least one transmission/reception point comprises the plurality of transmission/reception points, and wherein the monitoring further comprises monitoring for wake-up signals from each of the plurality of transmission/reception points. (Fig. 38-39 & ¶0353 - When NR and LTE operate on different carriers, if DRX periodicity is aligned between NR and LTE, a WUS transmission on an NR cell can apply to all or a subset of configured or activated cells that are associated with the NR cell for both NR and LTE (in this case, UE to monitor WUS for both NR and LTE). ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR or LTE, in other word, UE to monitor WUS for both NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40).

Re. Claim 14,  He and Chang teach claim 13.
He further teaches wherein receiving the at least one wake-up signal comprises receiving wake-up signals from the subset of the plurality of transmission/reception points, the wake-up signals indicating the presence of information in the on-duration state and indicating the subset of the plurality of transmission/reception points from which the UE is to monitor for the information in the on-duration state. (Fig. 38-39 & ¶0353 - When NR and LTE operate on different carriers, if DRX periodicity is aligned between NR and LTE, a WUS transmission on an NR cell can apply to all or a subset of configured or activated cells that are associated with the NR cell for both NR and LTE (in this case, UE to monitor WUS for both NR and LTE) .  The WUS can inform whether …any upcoming PDCCH for scheduling PDSCH or PUSCH on a respective cell.  When NR and LTE baseband processing hardware are in a co-located processing unit, the scheduling information can be exchanged between NR and LTE via Xn interface.  A periodicity of this exchange of scheduling information can be in multiples of the length of DRX period. ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR or LTE, in other word, UE to monitor WUS for both NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40. Also, see ¶0288/¶0307 in reference to QCL/TCI).

Re. Claim 15,  He and Chang teach claim 14.
He further teaches wherein waking up for the UE to receive the information in the on-duration state comprises turning on panels at the UE used to receive signals from the subset of the plurality of transmission/reception points to receive the information in the on-duration state from the subset of the plurality of transmission/reception points. (Fig.37-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell).  When the WUS indicates a potential upcoming PDCCH scheduling PDSCH or PUSCH on a NR cell or LTE cell associated with the WUS cell for wake up indication, the UE may wake up on the NR cell or the LTE cell (in this case, turning on radio for either NR or LTE in communicating with serving nodes corresponding to either in NR or LTE). Also, see ON duration period on the DRX cycle,  when WUS is received either for NR or LTE TRP in Fig. 38-40. ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR and LTE in communicating with serving nodes corresponding to  NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40. Also, see ¶0288/¶0307 in reference to QCL/TCI).

Re. Claim 16,  He and Chang teach claim 14.
He further teaches wherein turning on panels at the UE used to receive signals from the plurality of transmission/reception points to receive the information in the on-duration state from the subset of the plurality of transmission/reception points. (Fig.37-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell).  When the WUS indicates a potential upcoming PDCCH scheduling PDSCH or PUSCH on a NR cell or LTE cell associated with the WUS cell for wake up indication, the UE may wake up on the NR cell or the LTE cell (in this case, turning on radio for either NR or LTE in communicating with serving nodes corresponding to either in NR or LTE). Also, see ON duration period on the DRX cycle,  when WUS is received either for NR or LTE TRP in Fig. 38-40. ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR and LTE in communicating with serving nodes corresponding to  NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40. Also, see ¶0288/¶0307 in reference to QCL/TCI).

Re. Claim 17,  He and Chang teach claim 1.
Yet, He does not expressly teach wherein the indication of the subset of the plurality of transmission/reception points comprises an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points.
However, in the analogous art, Chang explicitly discloses wherein the indication of the subset of the plurality of transmission/reception points comprises an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points. (Fig.3-11 & ¶0029 - mapping relationship includes a second mapping relationship, the second mapping relationship indicates a correspondence between a bit group corresponding to the at least one wake-up signal and the at least one bandwidth part (BWP), and the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes the following. Fig.3-11 & ¶0030 - The communications device generates the bit group corresponding to the at least one wake-up signal. Fig.3-11 & ¶0031 - The communications device determines, based on the bit group and the second mapping relationship, to monitor the at least one physical downlink control channel. Fig.3-11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP. In other words, the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE.   (¶0003/¶0216, Chang)
Re. Claim 18,  He and Chang teach claim 1.
He further teaches wherein the information in the on-duration state comprises at least one of control information or data information. (Fig. 18/Fig.30-40 & ¶0177 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH (control information) in the on duration period of the next DRX cycle).

Re. Claim 19,  He and Chang teach claim 1.
He further teaches wherein receiving a wake-up signal configuration information comprises receiving a wake-up signal configuration from a network entity. (Fig. 19 & ¶0180 - When a serving gNB expects to schedule PDSCH/PUSCH for a UE in a following DRX cycle, the gNB can transmit a WUS to inform the UE to monitor PDCCH in the following DRX cycle. ¶0188 - A WUS can also provide dynamic indication of DRX parameters, including the length of onDurationTimer, the drx-InactivityTimer, and the DRX cycle duration.  A WUS can also provide information related to PDCCH monitoring for PDSCH or PUSCH scheduling …. a UE needs to perform in the following DRX cycle).

Re. Claim 20,  He and Chang teach claim 19.
He further teaches wherein the at least one transmission/reception point of the plurality of transmission/reception points from which the UE is to monitor for wake-up signals is a transmission/reception point associated with the network entity. (Fig.30-40 & ¶0307 - a gNB transmits a multi-beam WUS.  Each transmission beam of a WUS can be transmitted a few times for the UE to determine an optimal reception beam. ¶0289 - Beam management is defined as a set of L1/L2 procedures for acquiring and maintaining a set of transmission/reception points (TRP(s)) and/or UE beams that can be used for DL and UL transmission/reception.  Beam management procedures include …) beam determination for TRP(s) or for a UE to select Tx/Rx beam(s). ¶0296 - multi-beam operating scenarios, forms of WUS can be configured by RRC as multi-beam WUS, ….as indication for PDCCH monitoring in the following DRX cycle).

Re. Claims 21 and 30, He teaches a method for wireless communication (Fig.21/Fig. 30-40 & ¶0011) and an apparatus (Fig.2) for wireless communications (Fig. 30-40), comprising: a processor (Fig.2, 225), and memory (Fig.2, 230) coupled to the processor, the processor and memory configured to: transmit a wake-up signal configuration to a user equipment (UE), the wake-up signal configuration indicating at least one transmission/reception point of a plurality of transmission/reception points from which the UE is to monitor for wake- up signals (Fig.30-40 & ¶0307 - a gNB transmits a multi-beam WUS.  A preferred serving beam index is reported on the PUCCH resource.  Then a refined beam management is completed before the start of a next DRX cycle.  Each transmission beam of a WUS can be transmitted a few times for the UE to determine an optimal reception beam. ¶0289 - Beam management is defined as a set of L1/L2 procedures for acquiring and maintaining a set of transmission/reception points (TRP(s)) ... ¶0296 - multi-beam operating scenarios, forms of WUS can be configured by RRC as multi-beam WUS, ….as indication for PDCCH monitoring in the following DRX cycle); determine information to transmit to the UE via at least a subset of the plurality of transmission/reception points different from the at least one transmission/reception point; (¶0307 - Beam sweeping in a WUS transmission can be used as a basis for further CSI-RS beam management.  After WUS reception, a UE can be configured to report a preferred serving beam, for example by reporting an index from a configured set of QCL configurations (i.e., a subset of the plurality of transmission/reception points, similar to instant application at least in ¶0077, by using QCL/TCI, in reference to indexing of TRPs), to the gNB on a PUCCH resource that is indicated by the WUS or preconfigured to the UE by higher layer signaling.  Based upon the CSI report or a BSI report from the UE, the gNB can determine a beam to transmit a CSI-RS to the UE. The aforesaid disclosures by HE is similar to instant application at least in ¶0058-¶0059. Fig. 30-40 & ¶0307 - a gNB transmits a multi-beam WUS.  A preferred serving beam index is reported on the PUCCH resource.  Then a refined beam management is completed before the start of a next DRX cycle.  Each transmission beam of a WUS can be transmitted a few times for the UE to determine an optimal reception beam. That is, the optimal reception beam as suited for the UE, which is different from the earlier/preferred beam as transmitted from a plurality of cells (PCC/SCC, Fig.36-36 or NR/LTE , Fig. 38-40)); 
Yet, He does not expressly teach transmit at least one wake-up signal to the UE prior to or at the beginning of an on-duration state in a discontinuous reception cycle via one or more of the at least one transmission/reception point, the at least one wake-up signal indicating a presence of the information in the on-duration state of the discontinuous reception cycle and comprising an indication of the subset of the plurality of transmission/reception points different from the at least one transmission/reception point from which the UE is to monitor for the information in the on-duration state, the indication associated with at least one transmission/reception point index or at least one transmission configuration indication (TC) state.
However, in the analogous art, Chang explicitly discloses transmit at least one wake-up signal to the UE prior to or at the beginning of an on-duration state in a discontinuous reception cycle via one or more of the at least one transmission/reception point, the at least one wake-up signal indicating a presence of the information in the on-duration state of the discontinuous reception cycle and comprising an indication of the subset of the plurality of transmission/reception points different from the at least one transmission/reception point from which the UE is to monitor for the information in the on-duration state, (Fig.3-4/Fig.11 & ¶0013 - the communications device may determine, based on the at least one wake-up signal and the mapping relationship, to monitor the at least one physical downlink control channel, thereby reducing monitoring of a redundant PDCCH and reducing power consumption of the communications device. Fig.3-4/Fig.11 & ¶0014 - The mapping relationship may also indicate a correspondence between the at least one wake-up signal and at least one component carrier. Fig.3-4/Fig.11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP…., the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-4 & ¶0211 - in a WUS application manner, the WUS is sent before on-duration, and a time difference between the WUS and the on-duration is recorded as a GAP.  A network device can send a receiving position of a WUS of the network device to UE in advance, for example, send a duration GAP that is earlier than on-duration corresponding to the network device. Fig.3-4 & ¶0212 - if the network device determines that the UE has scheduling in the first DRX cycle, the network device sends, before on-duration of the DRX cycle of the UE, a WUS to the UE to indicate to wake the UE up, so that the UE normally monitors a PDCCH in the corresponding on-duration. Fig.3-4 & ¶0216 - a network device may send a WUS on an active CC to indicate to monitor a PDCCH on another CC. Fig. 5-11 & ¶0217 - a WUS is used to control UE to perform PDCCH monitoring on each CC (and a BWP) of the UE, thereby reducing unnecessary PDCCH monitoring to reduce power consumption of the UE. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part. Fig.3-11 & ¶0319 - based on the mapping relationship that is between the WUS and the active bandwidth part (BWP) or the active component carrier and that is configured by the network device for the communications device, a flexible solution in which the WUS controls a behavior of monitoring, by the communications device, the PDCCH on each active CC and each active BWP can be provided. Therefore, power consumption of the communications device is reduced by reducing unnecessary PDCCH monitoring. The above disclosures by Chang, is similar to instant application at least in ¶0072-¶0073, in reference to reducing power consumption of a user device by avoiding unnecessary PDCCH monitoring, as a network device (e.g., base station, gNB, eNodeB) indicates to the user device by using a plurality of wake-up signals, the plurality wake-up signals  includes a mapping relationship in indicating a correspondence between the plurality of wake-up signals and a plurality of component carriers (i.e., from a group of CC <carrier component> or a group of cells or a group of TRP <transmission/reception point>) as configured by the network device, the plurality wake-up signals are sent before on-duration of the DRX cycle (a time difference between the WUS and the on-duration is recorded as a GAP), so that the user device monitors PDCCH in the corresponding on-duration (as identified, based on the mapping relationship between the plurality of wake-up signals and the plurality of component carriers/TRPs), contrary to applicant’s remarks in pages 12-13 as submitted on 12/21/2021), the indication associated with at least one transmission/reception point index or at least one transmission configuration indication (TCI) state (Fig. 6-10 & ¶0005 - This application provides a method for monitoring a physical downlink control channel, a communications device, and a network device, to more flexibly and efficiently indicate, by using a wake-up signal (WUS), to monitor each active component carrier and a physical downlink control channel of an active bandwidth part (BWP) in a component carrier, thereby reducing power consumption of the communications device. Fig. 6-10 & ¶0287-¶0288 - when one active component carrier has one active bandwidth part, the second mapping relationship indicates a correspondence between the bit group and at least one component carrier. For example, a plurality of WUSs correspond to a plurality of CCs/one group of CCs. 

    PNG
    media_image2.png
    101
    678
    media_image2.png
    Greyscale

¶0292 - based on the second mapping relationship (as shown above), if the communications device generates the corresponding bit group 000 based on the detected at least one wake-up signal, the communications device monitors the active component carrier whose identifier is 1, that is, monitors a physical downlink control channel of an active bandwidth part in the component carrier group 1. The above disclosures by Chang is similar to instant application  at least in ¶0077, where it recites, “base station 105-b may transmit a WUS configuration to UE 115-d indicating at least one TRP of a plurality of TRPs from which the UE 115-d is to monitor for wake-up signals (e.g., the TRPs that may transmit wake-up signaling to the UE 115-d). The indication of the at least on TRP may be an explicit indication of the index (i.e., mapping between wake up signals with corresponding TRP (transmission and reception point/active carrier component (CC))) or indices of the at least one TRP of may be an implicit indication of the index or indices of the at least one TRP“ );
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE   (¶0003/¶0216, Chang).

Re. Claim 22,  He and Chang teach claim 21.
He further teaches wherein the at least one transmission/reception point comprises a single, anchor transmission/reception point (Fig.30-40 & ¶0307 - Beam sweeping in a WUS transmission can be used as a basis for further CSI-RS beam management.  After WUS reception, a UE can be configured to report a preferred serving beam, for example by reporting an index from a configured set of QCL configurations, to the gNB on a PUCCH resource that is indicated by the WUS or preconfigured to the UE by higher layer signaling.  Based upon the CSI report or a BSI (beam state information) report from the UE, the gNB can determine a beam to transmit a CSI-RS to the UE.  A CSI-RS transmission offset can be a few slots later than the WUS transmission and after the PUCCH report reception on the preferred/indicated serving beam (i.e., an anchor beam on the serving radio) . Similar inventive concept by the instant application at least in ¶0077 & ¶0080, in reference to index of TRP using QCL parameter. With the disclosures of beam management in ¶0289 and QCL/TCI in ¶0288/¶0307, He discloses the optimal reception beam (i.e., anchor beam) in a multi-panel/multi-beam communication system, applicable to a multi-carrier system, such 5G/LTE as shown in Fig.38-40, where, UE turns on only NR radio (anchor radio/TRP/carrier, receiving side, UE) for detecting a WUS on the NR cell (anchor radio/TRP/carrier, transmitting side, gNB) as disclosed in ¶0354), and wherein the transmitting the at least one wake-up signal further comprises: transmitting a wake-up signal to the UE via the anchor transmission/reception point, the wake-up signal indicating the presence of information in the on-duration state (Fig. 18 & ¶0277 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle. Fig. 38-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted).

Re. Claim 24,  He and  Chang teach claim 22.
He also teaches further comprising: transmitting the information in the on-duration state via the subset of the plurality of transmission/reception points. (Fig. 38-39 & ¶0353 - When NR and LTE operate on different carriers, if DRX periodicity is aligned between NR and LTE, a WUS transmission on an NR cell can apply to all or a subset of configured or activated cells that are associated with the NR cell for both NR and LTE (in this case, UE to monitor WUS for both NR and LTE) .  The WUS can inform whether …any upcoming PDCCH for scheduling PDSCH or PUSCH on a respective cell.  When NR and LTE baseband processing hardware are in a co-located processing unit, the scheduling information can be exchanged between NR and LTE via Xn interface.  A periodicity of this exchange of scheduling information can be in multiples of the length of DRX period. ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR or LTE, in other word, UE to monitor WUS for both NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40. Also, see ¶0288/¶0307 in reference to QCL/TCI).

Re. Claim 25,  He and Chang  teach claim 22.
He also teaches further comprising: transmitting a control message indicating the subset of the plurality of transmission/reception points from which the UE is to stop monitoring for further information in the on-duration state. (¶0352 -  a gNB can  determine panels that are not used for receptions by a UE and signal this  information to the UE by RRC or a MAC CE.  The UE can turn off the RF hardware  for panels that are not used for receptions and reduce power consumption.  For  example, when higher layer parameter group-based-beam-reporting is configured  as "ON," the UE reports only one of the simultaneously received transmission  beams as the preferred transmission beam).

Re. Claim 27,  He and  Chang teach claim 21.
Yet, He does not expressly teach wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points.
However, in the analogous  art, Chang explicitly discloses  wherein the indication of the subset of the plurality of transmission/reception points comprises an explicit indication of indices of the subset of the plurality of transmission/reception points. (Fig.3-11 & ¶0029 - mapping relationship includes a second mapping relationship, the second mapping relationship indicates a correspondence between a bit group corresponding to the at least one wake-up signal and the at least one bandwidth part (BWP), and the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes the following. Fig.3-11 & ¶0030 - The communications device generates the bit group corresponding to the at least one wake-up signal. Fig.3-11 & ¶0031 - The communications device determines, based on the bit group and the second mapping relationship, to monitor the at least one physical downlink control channel. Fig.3-11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP. In other words, the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE.   (¶0003/¶0216, Chang)

Re. Claim 28,  He and Chang teach claim 21.
Yet, He does not expressly teach wherein the indication of the subset of the plurality of transmission/reception points comprises an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points. 
However, in the analogous  art, Chang explicitly discloses wherein the indication of the subset of the plurality of transmission/reception points comprises an indication of transmission configuration indication states corresponding to the indices of the subset of the plurality of transmission/reception points.  (Fig.3-11 & ¶0029 - mapping relationship includes a second mapping relationship, the second mapping relationship indicates a correspondence between a bit group corresponding to the at least one wake-up signal and the at least one bandwidth part (BWP), and the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes the following. Fig.3-11 & ¶0030 - The communications device generates the bit group corresponding to the at least one wake-up signal. Fig.3-11 & ¶0031 - The communications device determines, based on the bit group and the second mapping relationship, to monitor the at least one physical downlink control channel. Fig.3-11 & ¶0032 - when the communications device detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP. In other words, the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. Fig.3-11 & ¶0239 - the mapping relationship may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment to include Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system,  because it provides a flexible WUS (wake up signal) to control a user equipment (UE) to monitor a PDCCH on each active CC (carrier component) and BWP (bandwidth part), so as to reduce unnecessary PDCCH monitoring, in turn,  reduces power consumption of the UE.   (¶0003/¶0216, Chang)


Claims 5-8 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over  He,  in view of Chang, further in view of Cheng et al. (2020/0029274, provisional application 62/699,465 filed on July 17, 2018, office action refers to provision application), Cheng hereinafter.

Re. Claim 5,  He and Chang teach claim 3.
He further teaches wherein waking up for the UE to receive the information in the on-duration state comprises:  turning on a panel at the UE used to receive signals from the anchor transmission/reception point (Fig. 18 & ¶0277 - If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE.  If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle. Fig. 38-40 & ¶0354 - A UE needs to wake up to detect a WUS only on the NR cell where the WUS is transmitted.  Therefore, the UE needs to turn on the RF hardware and baseband processing units only for detecting a WUS on the NR cell where the WUS is transmitted (WUS cell). Also, see ON duration period on the DRX cycle,  when WUS is received in NR Cell. Also, UE turns on only NR radio (anchor radio/TRP/carrier) for detecting a WUS on the NR cell); and turning on panels at the UE used to receive signals from the subset of the plurality of transmission/reception points to receive the information in the on-duration state (Fig. 38-39 & ¶0353 - When NR and LTE operate on different carriers, if DRX periodicity is aligned between NR and LTE, a WUS transmission on an NR cell can apply to all or a subset of configured or activated cells that are associated with the NR cell for both NR and LTE (in this case, UE to monitor WUS for both NR and LTE). ¶0356 - a WUS transmission is on a NR cell (WUS cell) and serves to wake-up a UE for cells of both NR and LTE that are associated with the WUS cell for wake up/activation purposes (in this case, turning on radio for both NR or LTE, in other word, UE to monitor WUS for both NR and LTE).  If a DRX periodicity for a UE is aligned between NR cells and LTE cells, a WUS on a NR cell (WUS cell) can be used to indicate, for all or for subset of configured serving cells of both NR and LTE. Also, see ON duration period on the DRX cycle,  when WUS is received for both NR and LTE TRP in Fig. 38-40. Also, see ¶0288/¶0307 in reference to QCL/TCI). 
Yet, He and Chang do not expressly teach receiving a control message in the on-duration state from the anchor transmission/reception point using the panel after waking up in the on-duration state;
However, in the analogous art, Cheng explicitly discloses receiving a control message in the on-duration state from the anchor transmission/reception point using the panel after waking up in the on-duration state (Provisional /Page 12:13 & Fig. 0-a – After UE establishes RRC connection with BS, UE will transmit UE capability information of antenna panel power saving mechanism to BS. The related UE capability can include at least one of power saving indicator {support or not support), timer for antenna panel status , maximum number of support antenna panels (e.g., 1, 2, 4 or 8), support indication method(RRC, MAC-CE, or DCI, that is control messages as per instant application at least in ¶0021), require time for antenna panel status switch (e.g., 1 ms, 2ms, 3 ms or 4 ms). Page 6 - association between antenna panel status and TCI states, thus some TCI states will contain QCL information and also antenna panel status based on an explicit bit…. maximum number of TCI states in RRC configuration or DCI signaling can be expanded since BS may need more TCI states to indicate different antenna panel status for one QCL information. Page 6 & Fig.1 (a) –  propose to introduce a TCI state table only used for multi-panels reception/transmission. To be more specific, BS will configure more than one TCI state table,… and UE will select one TCI state table based on multi-panel indication … if UE receives a DCI which contains an explicit bit indicating UE to turn on power saving mode, UE will attempt to receive PDSCH by single antenna panel and apply corresponding leading time for single panel beam switching. The above disclosures in reference to TCI/QCL, relating to multi-panels reception/transmission or single panel beam switching along with antenna panel status, is similar to instant application at least in ¶0077.  Page 22  & Fig. 4-1-a:b - If UE successfully receives a DCI in DRX on-duration and the DCI indicates UE to perform normal power consumption, UE will start DRX inactivity timer and also timer for antenna panel status. Since inactivity timer expires in the beginning of slot #3, UE will switch to DRX off duration in the beginning of slot #3. In the same time, the timer for antenna panel status will stop and UE will switch to low power consumption, i.e., turn on power saving mode.);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment  and  Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system to include Cheng’s invention of a system and a method for operating multiple antenna panels, because it allows network to know the current antenna panel status of a user device, resulting an improved scheduling performance of the network for next generation 5G system  (¶0003-¶0004, Cheng).

Re. Claim 6,  He, Chang and Cheng teach claim 5.
Yet, He and Chang do not expressly teach initiating an inactivity timer upon turning on the panels at the UE used to receive signals from the subset of the plurality of transmission/reception points; and turning off the panels used at the UE to receive signals from the subset of the plurality of transmission/reception points when the inactivity timer expires.
However, in the analogous art, Cheng explicitly discloses initiating an inactivity timer upon turning on the panels at the UE used to receive signals from the subset of the plurality of transmission/reception points; and turning off the panels used at the UE to receive signals from the subset of the plurality of transmission/reception points when the inactivity timer expires. (Page 22  & Fig. 4-1-a:b - If UE successfully receives a DCI in DRX on-duration and the DCI indicates UE to perform normal power consumption, UE will start DRX inactivity timer and also timer for antenna panel status. Since inactivity timer expires in the beginning of slot #3, UE will switch to DRX off duration in the beginning of slot #3. In the same time, the timer for antenna panel status will stop and UE will switch to low power consumption, i.e., turn on power saving mode.);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment  and  Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system to include Cheng’s invention of a system and a method for operating multiple antenna panels, because it allows network to know the current antenna panel status of a user device, resulting an improved scheduling performance of the network for next generation 5G system  (¶0003-¶0004, Cheng).


Re. Claim 7,  He, Chang and Cheng teach claim 5.
He further teaches receiving another control message indicating that the UE is to turn off the panels at the UE used to receive signals from the subset of the plurality of transmission/reception points; and turning off the panels at the UE used to receive signals from the subset of the plurality of transmission/reception points based at least in part on receiving the other control message. (¶0352 -  a gNB can  determine panels that are not used for receptions by a UE and signal this  information to the UE by RRC or a MAC CE.  The UE can turn off the RF hardware  for panels that are not used for receptions and reduce power consumption.  For  example, when higher layer parameter group-based-beam-reporting is configured  as "ON," the UE reports only one of the simultaneously received transmission  beams as the preferred transmission beam).

Re. Claim 8,  He, Chang and Cheng teach claim 5.
Yet, He and Chang do not expressly teach wherein the control message comprises a medium access control (MAC) control element (MAC-CE), a downlink control information (DCI) message, or a radio resource control (RRC) message.
However, in the analogous art, Cheng explicitly discloses wherein the control message comprises a medium access control (MAC) control element (MAC-CE), a downlink control information (DCI) message, or a radio resource control (RRC) message. (Provisional /Page 12:13 & Fig. 0-a – After UE establishes RRC connection with BS, UE will transmit UE capability information of antenna panel power saving mechanism to BS. The related UE capability can include at least one of power saving indicator {support or not support), timer for antenna panel status , maximum number of support antenna panels (e.g., 1, 2, 4 or 8), support indication method(RRC, MAC-CE, or DCI, that is control messages as per instant application at least in ¶0021). Page 22  & Fig. 4-1-a:b - If UE successfully receives a DCI (control message) in DRX on-duration and the DCI indicates UE to perform normal power consumption, UE will start DRX inactivity timer and also timer for antenna panel status.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment  and  Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system to include Cheng’s invention of a system and a method for operating multiple antenna panels, because it allows network to know the current antenna panel status of a user device, resulting an improved scheduling performance of the network for next generation 5G system  (¶0003-¶0004, Cheng).

Re. Claim 26,  He and  Chang  teach claim 25.
Yet, He and Wu do not expressly teach wherein the control message comprises a medium access control (MAC) control element (MAC-CE), a downlink control information (DCI) message, or a radio resource control (RRC) message.
However, in the analogous art, Cheng explicitly discloses wherein the control message comprises a medium access control (MAC) control element (MAC-CE), a downlink control information (DCI) message, or a radio resource control (RRC) message. (Provisional /Page 12:13 & Fig. 0-a – After UE establishes RRC connection with BS, UE will transmit UE capability information of antenna panel power saving mechanism to BS. The related UE capability can include at least one of power saving indicator {support or not support), timer for antenna panel status , maximum number of support antenna panels (e.g., 1, 2, 4 or 8), support indication method(RRC, MAC-CE, or DCI, that is control messages as per instant application at least in ¶0021). Page 22  & Fig. 4-1-a:b - If UE successfully receives a DCI (control message) in DRX on-duration and the DCI indicates UE to perform normal power consumption, UE will start DRX inactivity timer and also timer for antenna panel status.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine He’s invention of a system and a method for power savings at a user equipment  and  Chang’s invention of a system and a method for monitoring physical downlink control channel in a carrier aggregation technology operating in a wireless communication system to include Cheng’s invention of a system and a method for operating multiple antenna panels, because it allows network to know the current antenna panel status of a user device, resulting an improved scheduling performance of the network for next generation 5G system  (¶0003-¶0004, Cheng).


Response to Arguments

Earlier claim objection has been withdrawn following amended claim languages as submitted on 06/16/2022.
Applicant's arguments filed on 06/16/2022 for §103 have been fully considered but they are not persuasive.

Regarding remarks in pages 11-12 for independent claims 1 and 29, applicant argues that Chang does not teach, “receive at least one wake-up signal prior to or at the beginning of an on- duration state in the discontinuous reception cycle based at least in part on the monitoring, the at least one wake-up signal indicating a presence of information in the on-duration state and comprising an indication of a subset of the plurality of transmission/reception points different from the at least one transmission/reception point from which the UE is to monitor for the information in the on-duration state, the indication associated with at least one transmission/reception point index or at least one transmission configuration indication (TCI) state” as amended in independent claims 1 and 29. Examiner  respectfully disagrees with the applicant.  

As mentioned in the earlier office action mailed on 03/17/2022, Chang discloses that a communications device (e.g., Fig.1, 121/Fig.14/Fig.16) may determine, based on the at least one wake-up signal and the mapping relationship, to monitor the at least one physical downlink control channel, thereby reducing monitoring of a redundant PDCCH and reducing power consumption of the communications device. See ¶0013 along with Fig. 3-4 & Fig.11. Chang further discloses that there exists a mapping relationship which indicates a correspondence between the at least one wake-up signal and at least one component carrier. See ¶0014. Chang also discloses that when the communications device (e.g., Fig.1, 121/Fig.14/Fig.16) detects a plurality of wake-up signals, the communications device may generate, based on the plurality of wake-up signals, bit groups corresponding to the plurality of wake-up signals, and determine, based on the bit groups, to monitor physical downlink control channels of a plurality of bandwidth parts BWP…., the determining, by the communications device based on the at least one wake-up signal, to monitor the at least one physical downlink control channel includes determining, based on a plurality of wake-up signals, to monitor a plurality of physical downlink control channels. See ¶0032. Chang also discloses that a WUS is sent before on-duration, and a time difference between the WUS and the on-duration is recorded as a GAP.  A network device can send a receiving position of a WUS of the network device to UE in advance, for example, send a duration GAP that is earlier than on-duration corresponding to the network device. See ¶0211 along with Fig. 3-4 & Fig.11. Chang further discloses that if the network device (e.g.,Fig.1, 111-113, base station, gNB, eNodeB) determines that the UE has scheduling in the first DRX cycle, the network device sends, before on-duration of the DRX cycle of the UE, a WUS to the UE to indicate to wake the UE up, so that the UE normally monitors a PDCCH in the corresponding on-duration. See ¶0212 along with Fig. 3-4 & Fig.11. Chang further discloses that the mapping relationship (as disclosed throughout) may be a correspondence between a plurality of wake-up signals and a plurality of component carriers or bandwidth parts. Therefore, the network device indicates, by using the wake-up signal, the communications device to monitor a physical downlink control channel on each component carrier or bandwidth part. See ¶0239 along with Fig. 3-4 & Fig.11. In line with the aforesaid disclosures, Chang further reiterates that based on the mapping relationship (as disclosed throughout) that is between the WUS and the active bandwidth part (BWP) or the active component carrier, as configured by the network device for the communications device, a flexible solution in which the WUS controls a behavior of monitoring, by the communications device, the PDCCH on each active CC and each active BWP can be provided. Therefore, power consumption of the communications device is reduced by reducing unnecessary PDCCH monitoring. 

 	The disclosures of Chang provides a method for monitoring a physical downlink control channel, a communications device, and a network device, to more flexibly and efficiently indicate, by using a wake-up signal (WUS), to monitor each active component carrier (i.e., each transmission and reception point (TRP) or each transceiver) and a physical downlink control channel of an active bandwidth part (BWP) in a component carrier, thereby reducing power consumption of the communications device. See ¶0005, as rightfully pointed out by the applicant, see page 11 of remarks as submitted on  06/16/2022. Chang further discloses that when one active component carrier (one transmission and reception point (TRP) or one transceiver) has one active bandwidth part, the second mapping relationship indicates a correspondence between the bit group and at least one component carrier. For example, a plurality of WUSs correspond to a plurality of CCs/one group of CCs.  See ¶0287-¶0288 along with Fig. 6-10. That is, a one-to-one mapping between a plurality of WUSs corresponding to a plurality of CCs (or to a plurality of transmission and reception point (TRP) or to a plurality of transceivers).
For example, as shown in page 14 of Chang’s disclosure (reproduced/annotated below):

    PNG
    media_image3.png
    101
    678
    media_image3.png
    Greyscale

Referring to the table supra, Chang discloses that based on the second mapping relationship (as shown above), if the communications device generates the corresponding bit group 000 based on the detected at least one wake-up signal, the communications device monitors the active component carrier whose identifier is 1, that is, monitors a physical downlink control channel of an active bandwidth part in the component carrier group 1, see ¶0292 along with Fig. 6-10.

The above disclosures by Chang is similar to instant application  at least in ¶0077, where it recites, “base station 105-b may transmit a WUS configuration to UE 115-d indicating at least one TRP of a plurality of TRPs from which the UE 115-d is to monitor for wake-up signals (e.g., the TRPs that may transmit wake-up signaling to the UE 115-d). The indication of the at least on TRP may be an explicit indication of the index (i.e., mapping between wake up signals with corresponding TRP (transmission and reception point/active carrier component (CC))) or indices of the at least one TRP of may be an implicit indication of the index or indices of the at least one TRP“, quite contrary to applicant’s remarks in pages 10-12 as submitted on 06/16/2022.

In addition to above disclosures, where each active carrier component (CC) corresponds to one bandwidth part (BWP) (i.e., mapping/indexing between WUS to each CC/TRP as shown in page 14 as reproduced above), Chang also discloses a mapping/indexing between WUS to active CC/TRP associated to a plurality of bandwidth parts (BWPs) as shown in page 15 (i.e., when one component carrier has at least two active bandwidth parts), which is argued by the applicant, by asserting that Chang does not teach a mapping/indexing between WUS bit group to TRP/CC, is respectfully disagreed by the examiner, as evident from Chang’s disclosures explained/described supra. The examiner would like to further clarify that a TRP (transmission and reception point) refers to a  carrier component (CC) or a transceiver unit of an apparatus, well-known terms in the field of endeavor.

For these reasons, it is maintained that independent claims 1 and 29  are  unpatentable over He, in view of Chang.
For similar reasons, it is also maintained that independent claims 21 and 30  are  unpatentable over He, in view of Chang.

As all other dependent claims depend either directly or indirectly from the independent claim  1 and 21,  similar rationale also applies to all respective dependent claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467